UNPUBLISHED ORDER
                         Not to be cited per Circuit Rule 53




           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                          Submitted February 3, 2006
                          Decided February 16, 2006

                                       Before

                   Hon. WILLIAM J. BAUER, Circuit Judge

                   Hon. FRANK H. EASTERBROOK, Circuit Judge

                   Hon. DIANE S. SYKES, Circuit Judge

No. 05-4218
                                                Appeal from the United States
UNITED STATES OF AMERICA,                       District Court for the Northern
              Plaintiff-Appellee,               District of Indiana,
                                                Hammond Division.
      v.
                                                No. 03 CR 75
BERNARD HAWKINS,
          Defendant-Appellant.                  James T. Moody,
                                                Judge.

                                     ORDER

       Bernard Hawkins again appeals his 151-month sentence for assaulting a
federal law enforcement officer, reimposed by the district court after we remanded
for resentencing in light of United States v. Booker, 543 U.S. 220 (2005). Hawkins
again argues that he was entitled to have a jury determine whether he is a career
offender for purposes of the Sentencing Guidelines. We rejected this argument in
Hawkins’s first appeal, citing Almendarez-Torres v. United States, 523 U.S. 225
(1998), and also United States v. Lewis, 405 F.3d 511, 513-14 (7th Cir. 2005), which
reaffirmed that the determination of whether a prior conviction qualifies as a crime
of violence for purposes of a guidelines recidivist enhancement is a legal rather than
factual determination. Even if Almendarez-Torres were overruled, Hawkins’s
argument would be a loser; this case involves a guidelines (not statutory) recidivist
enhancement, and guidelines calculations are governed by the remedial opinion in
Booker. See United States v. Woodard, 408 F.3d 396 (7th Cir. 2005).
No. 05-4218                                                                 Page 2

      Hawkins also renews his argument that his prior escape conviction cannot be
considered a crime of violence because it was only a “walkaway” escape (from a
halfway house), not a forcible escape. We rejected this argument last time, too,
having previously held that escape is categorically a crime of violence under the
guidelines. See United States v. Bryant, 310 F.3d 550, 554 (7th Cir. 2002).

      Hawkins’s 151-month sentence is within a properly calculated guidelines
range and is reasonable. Hawkins objects to the increased range produced by
application of the career offender enhancement, but that's not a ground on which a
sentence is unreasonable. To the contrary, Congress requires career offenders to be
sentenced near the statutory maximums. See 28 U.S.C. § 994(h). The United
States would have had a solid argument that a 151-month sentence is too low (the
statutory maximum is 240 months); it can't be called too high.

                                                                AFFIRMED.